Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 8-14, filed 10/04/21, with respect to the prior-art rejections have been fully considered and are persuasive.  In view of the new amendments to the independent claims, the prior-art rejections of claims 1 and 5-9 have been withdrawn. Claims 1-19 are in condition for allowance. 


4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an audio input device”, “a detector”, “operation member”, in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitations “an audio input device”, “a detector”, “operation member”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an audio input device”, “a detector”, “operation member”, coupled with functional language “configured to input audio”, “configured to detect”, “configured to input at least one of a deletion operation”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “an audio input device”, are shown as being implemented by a microphone (Paragraph 0157 of the Specification). The operation member is shown as being implemented by hard keys such as operation buttons and operation levers provided on the exterior of the digital camera (Paragraph 0017 of the Specification).  The detector appears to be i a face recognizer which is implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 4, 6, 8, 10, 13, 15 and 18-19 and their corresponding descriptions in the specification (Paragraphs 0014-0016, 0157; Figures 1, 4, 6, 8, 10, 13, 15 and 18-19 of the Specification). 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



5.) Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging apparatus comprising:
an image sensor configured to capture an image of a subject to generate image data;
wherein when the detector detects a plurality of subject regions, the controller controls the display to display first identification information and second identification information distinguishably from each other, the first identification information indicating a subject which is the main subject as the target of autofocus control and is the sound collection target, and the second identification information indicating a subject which is different from the main subject and is the sound collection target.”

Claims 2-7 and 12-19 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging apparatus comprising:
an image sensor configured to capture an image of a subject to generate image data;
wherein when the detector detects a plurality of subject regions, the controller controls the display to display the image and to additionally display first identification information and third identification information distinguishably from each other, the first identification information showing a subject which is the main subject and is the sound collection target, and the third identification information showing a subject which is different from the main subject and is not be the sound collection target.”

Dependent Claim 10 is also allowed due to its dependence on allowed independent claim 8. 


Regarding independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging apparatus comprising: 
an image sensor configured to capture an image of a subject to generate image data;
wherein when the detector detects a plurality of subject regions, the controller controls the display to display the image and to additionally display information for each of and for distinguishing a first subject, a second subject and a third subject from each other, the first subject being the main subject and being the sound collection target, the second subject being different from the main subject and being the sound collection target, and the third subject being different from the main subject and not to be the sound collection target.”

Dependent Claim 11 is also allowed due to its dependence on allowed independent claim 9. 




Chen et al. (US Pub No.: 2010/0123785A1) disclose a device to provide an audio output includes a microphone array, a signal processor, and a graphic user interface (GUI). The signal processor is coupled to the microphone array to perform audio beamforming with input from the microphone array. The GUI is coupled to the signal processor to display a plurality of audio sources, to receive a selection of at least one of the plurality of audio sources from a user, and to provide the selection to the signal processor for aiming the audio beamforming toward the selected audio source. The selection may be made by touching the display. The device may further include a camera and the GUI may display an image received from the camera as the plurality of audio sources. The camera may provide a moving video image and the signal processor may provide a synchronized audio signal aimed at the selected audio source. 

Tyagi et al. (US Pub No.: 2018/0070008A1) disclose using lip movement detection for speaker recognition in multi-person video calls. In some aspects, a device may determine a parameter associated with lip movement of a participant included in a plurality of participants on a same end of a video call. The device may compare the parameter to a threshold. The device may initiate a change in a focus associated with a video feed of the video call based at least in part on the comparison of the parameter to the threshold.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697